132 N.J. 96 (1993)
622 A.2d 1305
FRANK DAFLER AND THERESA DAFLER, HIS WIFE, PLAINTIFFS-APPELLANTS,
v.
RAYMARK INDUSTRIES, INC.; GAF CORPORATION; CELOTEX CORPORATION; H.K. PORTER COMPANY; SOUTHERN TEXTILE CORPORATION; EAGLEPICHER INDUSTRIES, INC.; OWENS-ILLINOIS GLASS COMPANY; GARLOCK, INC., NICOLET, INC., AND JOHN DOE CORPORATIONS ONE THROUGH TEN, DEFENDANTS, AND KEENE CORPORATION, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 29, 1993.
Decided April 15, 1993.
Jonathan W. Miller argued the cause for appellants (Greitzer and Locks, attorneys; Mr. Miller, George C. Greatrex, Jr. and James J. Pettit, of counsel).
Gita F. Rothschild argued the cause for respondent (McCarter & English, attorneys; Andrew T. Berry, of counsel; Mr. Berry and John C. Garde, on the brief).
PER CURIAM.
We granted certification, 130 N.J. 601, 617 A.2d 1223 (1992), to review so much of the judgment of the Appellate Division as determined that the trial record contained sufficient evidence to permit the jury to apportion damages between asbestos exposure and cigarette smoking. See Dafler v. Raymark Industries, Inc., 259 N.J. Super. 17, 35-36, 611 A.2d 136 (1992).
We affirm the judgment on the foregoing issue, substantially for the reasons set forth in Judge King's opinion for the Appellate Division.
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.